Citation Nr: 1731634	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-11 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals status post excision tumor, left tibia, with hardware placement and bone graft.

2.  Entitlement to an initial compensable disability evaluation for deviated nasal septum prior to June 4, 2014.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

To ensure that VA has met its duty to assist the Veteran, the Board finds that remand is necessary.  38 C.F.R. § 3.159(c).  The record shows that the Board remanded the above issues in April 2015 for additional development that included obtaining VA examinations.  The Board sought VA examinations to ascertain the severity of the service-connected left leg disability and deviated nasal septum, and for a VA medical opinion on the etiology of hypertension.  See Remand BVA (April 2015).  Thereafter, the RO submitted the requests for VA examinations, which were scheduled and then cancelled in the erroneous belief that the Veteran had withdrawn his appeal.  See Appellate Brief (July 2017).

The record strongly suggests that there was a miscommunication between the Veteran and VA.  The Veteran's representative has clarified that the Veteran seeks to continue his appeal and will present for VA examinations in connection with his appeal.  Id.


Accordingly, the case is REMANDED for the following action:

1.  The RO should request all updated pertinent treatment records.  All records/responses received must be associated with the electronic claims file.  

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected left leg disability using the most recent Disability Benefits Questionnaire for Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the knees and ankles-if impairment is shown, the examiner should indicate whether this is attributable to or residual of service-connected left tibia disability (i.e. excised tumor with hardware placement and bone graft).  If the examiner is unable to provide the information sought, he or she should clearly explain why that is so.

3.  A VA medical opinion should be obtained addressing the severity of the Veteran's service-connected deviated nasal septum prior to June 4, 2014.  The claims file must be reviewed and the review noted in the report.  For the period prior to June 4, 2014, the medical provider should indicate the degree of nasal obstruction, if any.  The medical provider must explain the basis for that determination and identify any history or clinical findings relied upon in reaching that determination.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Examination of the Veteran is not required unless deemed necessary by the medical professional that is providing the opinion.

4.  A VA medical opinion should be obtained from a physician on the etiology of the Veteran's hypertension.  The claims file must be reviewed and the review noted in the report.  The physician should opine on the following:

(a)  Is it as likely as not (50 percent or greater probability) that the hypertension first manifested in service or within the initial post separation year?

(b)  Is it as likely as not (50 percent or greater probability) that the hypertension is attributable to service.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Examination of the Veteran is not required unless deemed necessary by the physician that is providing the opinion.  

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

